FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                      UNITED STATES COURT OF APPEALS April 3, 2012

                            FOR THE TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                     Clerk of Court


    VICKI DILLARD,

                Plaintiff-Appellant,

    v.                                                   No. 11-1379
                                            (D.C. No. 1:09-CV-03008-WYD-BNB)
    THE BANK OF NEW YORK, as                              (D. Colo.)
    Successor to JP Morgan Chase
    Bank,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before KELLY, MURPHY, and MATHESON, Circuit Judges.


         This pro se action stems from the foreclosure of plaintiff Vicki Dillard’s

home in Denver, Colorado. 1 Ms. Dillard’s complaint alleged a host of statutory

and constitutional violations perpetrated by defendant Bank of New York (BNY).


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1
      Because Ms. Dillard is proceeding pro se, we afford her filings a liberal
construction, but we do not act as her advocate. See Yang v. Archuleta, 525 F.3d
925, 927 n.1 (10th Cir. 2008).
Specifically, Ms. Dillard alleged that in foreclosing on her home, BNY violated

the Real Estate Settlement Procedures Act (RESPA), 12 U.S.C. §§ 2601-2617,

and associated regulations; the Fifth Amendment’s due process clause; 42 U.S.C.

§ 1986; the Federal Truth in Lending Act (TILA), 15 U.S.C. § 1601 et seq., and

its implementing regulation; 15 U.S.C. § 1625j; the Home Ownership and Equity

Protection Act of 1994 (HOEPA); and Colorado Rule of Civil Procedure 105.

Ms. Dillard sought damages, fees, and other relief. BNY moved to dismiss the

suit, and a magistrate judge recommended that the motion be granted.

      The magistrate judge determined that the suit should be dismissed

pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction and

Fed. R. Civ. P. 12(b)(6) for failure to state a claim. Regarding Rule 12(b)(1), the

magistrate judge observed that several of Ms. Dillard’s claims challenged the

state foreclosure and eviction proceedings, alleging improprieties in BNY’s loan

documentation that led to her wrongful eviction. These claims, the magistrate

judge concluded, sought review of final state court decisions and were therefore

barred by the Rooker-Feldman doctrine. See Rooker v. Fid. Trust Co., 263 U.S.

413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983). With regard

to Rule 12(b)(6), the magistrate judge concluded that Ms. Dillard’s remaining

claims were subject to dismissal because, among other things, RESPA afforded

her no private right of action under the provisions of the statute and regulations

she relied upon; she alleged no conspiracy to support a § 1986 claim; her TILA

                                         -2-
and HOEPA claims were time-barred; and there is no statute codified at 15 U.S.C.

§ 1625j. Ms. Dillard objected, but the district court adopted the magistrate

judge’s report and recommendations and dismissed the action with prejudice.

Ms. Dillard appealed, and we now affirm. 2

      We review de novo the district court’s dismissal pursuant to Federal Rules

of Civil Procedure 12(b)(1) and 12(b)(6). Smith v. United States, 561 F.3d 1090,

1097-98 (10th Cir. 2009). Because resolution of the Rooker-Feldman issue

implicates our subject matter jurisdiction, we first consider those aspects of the

district court’s decision. See PJ ex rel. Jensen v. Wagner, 603 F.3d 1182, 1193

(10th Cir. 2010).

      “The Rooker-Feldman doctrine precludes a losing party in state court who

complains of injury caused by the state-court judgment from bringing a case

seeking review and rejection of that judgment in federal court.” Miller v.

Deutsche Bank Nat’l Trust Co. (In re Miller), 666 F.3d 1255, 1261 (10th Cir.

2012). Here, Ms. Dillard unquestionably sought review and rejection of the state

court foreclosure and eviction proceedings. Her complaint challenged BNY’s

documentation to foreclose, claiming the bank “used deceptive tactics in its

pursuit” of the subject property. R. at 9. She alleged her due process rights were

2
      Ms. Dillard’s appellate brief advances the three issues we consider herein.
We decline to consider any other issues Ms. Dillard could have, but did not
properly raise and address on appeal. See Bronson v. Swensen, 500 F.3d 1099,
1104 (10th Cir. 2007) (“[W]e routinely have declined to consider arguments that
are not raised, or are inadequately presented, in an appellant’s opening brief.”).

                                         -3-
violated during the course of the foreclosure and evictions proceedings, and she

effectively sought to quiet title in her name, asking for “Re-newed [sic] property

title without lien(s),” R. at 17. These claims are barred by the Rooker-Feldman

doctrine, and the district court was correct in dismissing them for lack of

jurisdiction. 3

       Ms. Dillard also contests the dismissal of her case without an opportunity

to amend her complaint. She argues that as a pro se plaintiff, she was entitled to

“a reasonable amount of time to modify any defects.” Aplt. Br. at 19. We have

explained that “dismissal of a pro se complaint for failure to state a claim is

proper only where it is obvious that the plaintiff cannot prevail on the facts . . .

alleged and it would be futile to give [her] an opportunity to amend.” Gee v.

Pacheco, 627 F.3d 1178, 1195 (10th Cir. 2010) (quotation omitted). We review

the denial of leave to amend for an abuse of discretion, although when the




3
       Ms. Dillard insists that the Rooker-Feldman doctrine does not apply
because Colorado state court orders authorizing the sale of defaulted property are
“‘without prejudice to the right of any person aggrieved to seek injunctive or
other relief in any court of competent jurisdiction.’” See Aplt. Br. at 16 (quoting
Colo. R. Civ. P. 120(d)). We recognize that Rule 120 proceedings are not
amenable to application of the Rooker-Feldman doctrine. See Miller v. Deutsche
Bank Nat’l Trust Co. (In re Miller), 666 F.3d 1255, 1262 & n.6 (10th Cir. 2012)
(concluding that no final judgment is entered in Rule 120 proceedings for
purposes of the Rooker-Feldman doctrine). Ms. Dillard, however, is not seeking
to enjoin the sale of her home; rather, she is attempting to completely undo the
foreclosure and eviction proceedings, which were both final before she ever
initiated this suit. Under these circumstances, Rooker-Feldman bars her claims.

                                          -4-
decision is based on futility, we review the legal basis for the conclusion of

futility de novo. Cohen v. Longshore, 621 F.3d 1311, 1314 (10th Cir. 2010).

      Here, Ms. Dillard did not seek leave to amend until after the magistrate

judge recommended that the case be dismissed. Noting that her request was

untimely, the magistrate judge denied leave to amend without prejudice because

Ms. Dillard failed to submit a proposed amended complaint. Although the

magistrate judge explained the requirements of Rule 8 and instructed Ms. Dillard

how to properly file a proposed amendment, she never did. Instead, Ms. Dillard

renewed her request to amend her complaint in her objections to the magistrate

judge’s report and recommendation, indicating that she would file a proposed

amendment “in due course.” R. at 588. But once again, she did not file a

proposed amendment. Under these circumstances, the district court correctly

dismissed the complaint with prejudice, particularly since nothing in the facts

Ms. Dillard did allege suggests that any amendment could have cured her

pleading deficiencies. In fact, our review of the record and this appeal fails to

disclose any reasoned, non-frivolous argument.

      Indeed, Ms. Dillard’s final contention raises a wholly new claim that the

district court failed to protect her due process rights under the Fifth and

Fourteenth Amendments. As we understand her argument, her “property and

evidence [were] stolen and deliberately displaced” by BNY, and the district court

did nothing about it. Aplt. Br. at 21. But we do not consider claims raised for the

                                          -5-
first time on appeal. See Ark Initiative v. U.S. Forest Serv., 660 F.3d 1256, 1261

(10th Cir. 2011) (“If the claims are not preserved in the district court, they are

forfeited and may not be appealed.”).

      The judgment of the district court is AFFIRMED. Because Ms. Dillard has

failed to advance a reasoned, non-frivolous argument, her motion to proceed on

appeal in forma pauperis is DENIED, and she is directed to remit the entire filing

and docketing fee.


                                                     Entered for the Court



                                                     Scott M. Matheson, Jr.
                                                     Circuit Judge




                                          -6-